1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT
9                     EASTERN DISTRICT OF CALIFORNIA
10
                                 ----oo0oo----
11

12
     ROBERT I. REESE, JR.,             No. 2:13-cv-559 WBS DB
13
                 Plaintiff,
14
          v.                           FINAL PRETRIAL ORDER ON REMAND
15
     COUNTY OF SACRAMENTO,
16   Sacramento County Sheriff’s
     Department Deputy DUNCAN
17   BROWN (Badge #1220), and
     Sacramento County Sheriff’s
18   Department Deputy ZACHARY
     ROSE (Badge #832),
19
                 Defendants.
20
21
                                 ----oo0oo----
22

23             This case was remanded by the Ninth Circuit for a new

24   trial on plaintiff’s Bane Act claim.   The court held a status

25   conference on October 22, 2018.   Following the conference, the

26   court orders as follows:1

27
          1    A further conference will be held at 10:00 a.m. on
28   November 6, 2018 to discuss proposed jury instructions and
                                     1
1    I.    Jurisdiction – Venue

2                Jurisdiction is predicated upon the court’s

3    supplemental jurisdiction, 28 U.S.C. § 1367.    Venue is

4    undisputed and hereby found to be proper.

5    II.   Jury – Non-Jury

6                All parties previously demanded a jury trial.

7    Accordingly, the action on remand shall be tried, pursuant to

8    Federal Rule of Civil Procedure 48, before a jury consisting of

9    no less than six and no more than twelve members.

10   III. Statement of Case, Jury Instructions, and Proposed Form of

11         Verdict

12               By October 31, 2018, the parties shall submit a joint

13   statement of the case to be read to the jury.

14               By October 31, 2018, the parties shall file proposed

15   jury instructions and proposed forms of verdict pursuant to Local

16   Rule 163.

17   IV.   Voir Dire Questions

18               By October 31, 2018, counsel for each party shall

19   submit all proposed voir dire questions they wish the court to

20   address to the prospective jurors.    Each party shall also have 45
21   minutes for attorney voir dire.

22   V.    Trial Briefs

23               By October 31, 2018, counsel for each party shall file

24   trial briefs pursuant to Local Rule 285.

25   VI.   Remaining Claims

26               Plaintiff’s remaining claim for trial on remand is his
27
     verdict forms.
28
                                       2
1    claim against Sacramento County Sheriff’s Deputy Zachary Rose for

2    violation of California Civil Code § 52.1, the Bane Act.     The

3    parties agree that the jury need only find whether defendant Rose

4    is liable under the Bane Act, as the jury’s damages award in the

5    prior trial in this case was affirmed by the Ninth Circuit.

6    VII.   Witnesses

7                The parties shall file their witness lists by October

8    31, 2018.   Except for retained experts, each party may call any

9    witness designated by any other party.

10   VIII. Exhibits

11               The parties shall file their exhibit lists by October

12   31, 2018.    Each party may offer any exhibit designated by any

13   other party.     Each party shall exchange copies of all exhibits

14   they intend to offer, or make them reasonably available for

15   inspection by all other parties, by October 31, 2018.

16               The attorney for each party is directed to appear

17   before trial and present an original (and if physically possible

18   one copy) of each exhibit to Deputy Clerk Karen Kirksey Smith at

19   8:30 a.m. on the date of trial.

20               Each exhibit which has been designated in the parties’
21   exhibit lists and presented on the morning of the date of trial

22   shall be pre-marked by counsel.     Plaintiff’s exhibits shall bear

23   numbers; defendant’s exhibits shall bear letters.    If no

24   objection has been made to such exhibit, such exhibit will

25   require no further foundation and will be received in evidence

26   upon the motion of any party at trial.
27   IX.    Further Discovery and Motions

28               No further motions shall be brought before trial except
                                        3
1    upon order of the court and upon a showing of manifest injustice.

2    Fed. R. Civ. P. 16(e).      No further discovery will be permitted

3    except by the express stipulation of all parties or upon order of

4    the court and upon a showing of manifest injustice.      Id.   The

5    parties shall present any motions in limine in their trial

6    briefs.

7    X.    Use of Depositions or Interrogatories

8                By October 31, 2018, counsel for each party shall file

9    and serve a statement designating all answers to interrogatories

10   and all portions of depositions intended to be offered or read

11   into evidence, with the exception of portions to be used only for

12   impeachment or rebuttal.

13   XI.     Date and Length of Trial

14               The trial is set for November 7, 2018, in Courtroom 5.

15   The court estimates that the trial will last approximately 5

16   days.

17   XII.    Daubert Procedure

18               Any challenges based on Daubert v. Merrell Dow

19   Pharmaceuticals, Inc., 509 U.S. 579 (1993), and Kumho Tire Co. v.

20   Carmichael, 526 U.S. 137 (1999), will be raised and resolved
21   outside the presence of the jury just prior to when the

22   challenged expert will be called to give testimony.     Any

23   challenged expert shall be present for such a challenge, and

24   shall be available for questioning.

25   XIII.    Evidence Presentation Equipment

26               If any party feels that electronic presentation is
27   necessary, they should be prepared to operate the courtroom’s

28   equipment or bring their own audio-visual equipment to the
                                         4
1    courtroom and be prepared to operate it themselves.

2    XIV.   Objections to Pretrial Order

3              Any objections or suggested modifications to this Order

4    shall be filed and served within five court days from the file-

5    stamped date of this Order.   If no objections or modifications

6    are made, this Order will become final without further order of

7    the Court and shall control the subsequent course of the action,

8    pursuant to Rule 16(e) of the Federal Rules of Civil Procedure.

9              IT IS SO ORDERED.

10   Dated:   October 22, 2018

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      5
